                         UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

DINA CAPITANI                         )
                                      )
       Plaintiff                      )
                                      )
v.                                    )              Civil Action No. 3:19-cv-00120
                                      )
WORLD OF MINIATURE BEARS, INC., )
individually, and d/b/a MINIBEARGEMS, )
and MINI BEAR GEMS, and               )
MINIBEARSGEMS & GIFTS, INC.,          )
individually, and d/b/a MINIBEARGEMS )
and MINI BEAR GEMS                    )
                                      )
       Defendants.                    )



DEFENDANTS’ MOTION IN LIMINE TO EXCLUDE EVIDENCE OF BUSINESS LOSS
              DAMAGES UNDISCLOSED IN DISCOVERY


       COMES NOW, the Defendants, by and through counsel, and hereby move this Court to

prohibit Plaintiff from making any reference to or introducing any evidence related to business loss

damages that were not disclosed in discovery. For the reasons further explained and set forth in the

accompanying Memorandum of Law, Defendants World of Miniature Bears, Inc. and MiniBears

Gems & Gifts, Inc. requests that the Court grant their motion to exclude business loss damages.

                                                     Respectfully submitted,


                                                      /s/ Desireé J.C. Goff
                                                     John A. Beam, III (BPR #11796)
                                                     Desireé J.C. Goff (BPR # 31136)
                                                     Equitus Law Alliance, PLLC
                                                     709 Taylor Street

                                           Page 1 of 2


   Case 3:19-cv-00120 Document 77 Filed 08/07/20 Page 1 of 2 PageID #: 1533
                                                      P.O. Box 280240
                                                      Nashville, Tennessee 37228
                                                      Telephone:     (615) 251-3131
                                                      Facsimile:     (615) 252-6404
                                                      Attorneys for Defendants



                                  CERTIFICATE OF SERVICE

       I hereby certify that on August 7, 2020, I electronically filed the Motion in Limine to Exclude

Evidence of Business Loss Damages Undisclosed in Discovery with the Clerk of this Court using

the CM/ECF system which will automatically send email notification of such filing to the following

parties who are CM/ECF participants:

Autumn L. Gentry, Esq.
Dickinson Wright, PLLC
424 Church Street, Suite 800
Nashville, Tennessee 37219
Attorney for Plaintiff Capitani
                                                          /s/ Desireé Goff
                                                      Desireé Goff




                                            Page 2 of 2


   Case 3:19-cv-00120 Document 77 Filed 08/07/20 Page 2 of 2 PageID #: 1534
